DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 1-21 are pending and subject to election restriction requirement.
Election/Restriction
	Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-10, drawn to a microcapsule comprising: (a) a membrane comprising a crosslinked polymer, wherein the polymer comprises siloxane units; and (b) a core comprising a plurality of microbes suspended in a medium, wherein the core is completely enclosed by the membrane, classified in C12 N 11/08.

II. Claims 11-14, drawn to a method of making a polymer, comprising mixing a methylhydrosiloxane, a vinyl-terminated polydimethylsiloxane base, and a platinum catalyst to form a mixture; and incubating the mixture to form the polymer, classified in C08G 77/20.

III. Claim 15, drawn to a microcapsule comprising: (a) a membrane comprising the polymer made from the method of claim 11; and (b) a core comprising a plurality of microbes suspended in a medium, wherein the core is completely enclosed by the membrane, classified in C08L 83/04.

s 16-18, drawn to a method for restoring a healthy microbiome in a subject, comprising administering to the subject a plurality of microcapsules comprising an effective amount of probiotic microbes, wherein each of the microcapsule comprises: (a) a membrane comprising a crosslinked polymer, wherein the polymer comprises siloxane units; and (b) a core comprising a plurality of the probiotic microbes suspended in a medium, wherein the core is completely enclosed by the membrane, classified in A61K 2035/115.

V. Claim 19, drawn to a method for culturing microbes in vitro, comprising: (a) obtaining a plurality of microbes; (b) encapsulating the plurality of microbes into a microcapsule of claim 1; and (c) culturing the microcapsule in a suitable condition allowing the growth of the microbes, classified in C12N 1/20.
VI. Claim 20, drawn to a pharmaceutical composition for use in restoring a healthy microbiome in a subject comprising a plurality of the microcapsules of claim 1, wherein the microbes are probiotic microbes, and the plurality of the microcapsules comprise an effective amount of the probiotic microbes, classified in A61K 9/00.

VII Claim 21, drawn to a kit comprising a plurality of microcapsules of claim 1, or a pharmaceutical composition of claim 20, classified inA61K 2800/88.

The inventions are independent or distinct, each from the other because:
Inventions I and II are directed to an unrelated product and process.  Product and process inventions are unrelated if it can be shown that the product cannot be used in, the product of group I requires crosslinking wherein the process of making the product does not require the product to be crosslinked  Accordingly, the product cannot be made by the same process.


	Inventions I and III are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the different inventions as invention I requires the membrane to comprise a crosslinked polymer and group III does not require the polymer membrane to be crosslinked as such the designs are different.

	Inventions I and IV are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the product as claimed can be used in a materially different process of using that product such as a method of culturing microbes.

	Inventions I and V are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process the product as claimed can be used in a materially different process of using that product such as a method of restoring a healthy microbiome in a subject.

	Inventions I and VI are related as mutually exclusive species in an intermediate-final product relationship.  Distinctness is proven for claims in this relationship if the intermediate product is useful to make other than the final product, and the species are patentably distinct (MPEP § 806.05(j)).  In the instant case, the intermediate product is deemed to be useful as a part of a culture medium to culture microbes in vitro and the inventions are deemed patentably distinct because there is nothing of record to show them to be obvious variants.

	Inventions I and VII are related as mutually exclusive species in an intermediate-final product relationship.  Distinctness is proven for claims in this relationship if the intermediate product is useful to make other than the final product, and the species are patentably distinct (MPEP § 806.05(j)).  In the instant case, the intermediate product is deemed to be useful as a part of a culture medium to culture microbes in vitro and the inventions are deemed patentably distinct because there is nothing of record to show them to be obvious variants.
	Inventions II and III are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, 

	Inventions II and IV are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, invention II is a process for making a polymer wherein invention IV is directed towards a method for restoring a healthy microbiome in a subject.

	Inventions II and V are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, invention II is a process for making a polymer wherein invention V is directed towards a method for culturing microbes in vitro.

 Inventions II and VI are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, invention II is a process for making a polymer wherein invention VI is directed towards a pharmaceutical formulation.



	Inventions III and IV are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, invention III is directed to a microcapsule with an uncross linked membrane wherein IV is directed towards a method for restoring a healthy microbiome in a subject comprising a microcapsule with a crosslinked membrane.

	Inventions III and V are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the different inventions invention III is directed to a microcapsule with an uncross linked membrane wherein V is directed towards a method for restoring a healthy microbiome in a subject comprising a method for culturing a microbe in vitro using a microcapsule with a crosslinked membrane.

	Inventions III and VI are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the different In the instant case, invention III is directed to a microcapsule with an uncross linked membrane wherein VI is directed towards pharmaceutical composition for use in restoring a healthy microbiome in a subject comprising microcapsule with a crosslinked membrane. 

	Inventions III and VII are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, invention III is directed to a microcapsule with an uncross linked membrane wherein VII is directed towards kit comprising microcapsule with a crosslinked membrane.
	Inventions IV and V are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, invention IV is directed towards a method of restoring a healthy microbiome in a subject, while invention V is directed to a method for culturing microbes in vitro.

	Inventions IV and VI are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, invention IV is directed towards a method of restoring a healthy microbiome in a subject, while invention VI is directed to a pharmaceutical composition for restring a healthy microbiome in a subject.



	Inventions V and VI are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, invention V is directed to a method for culturing microbes in vitro while invention VI is directed to a pharmaceutical composition for restring a healthy microbiome in a subject.

	Inventions V and VII are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, invention V is directed to a method for culturing microbes in vitro while invention VII is directed to a kit.

Inventions VI and VII are related as mutually exclusive species in an intermediate-final product relationship.  Distinctness is proven for claims in this relationship if the intermediate product is useful to make other than the final product, and the species are patentably distinct (MPEP § 806.05(j)).  In the instant case, the intermediate product is deemed to be useful as a part of a treatment method for restoring a healthy gut and the 
	Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art 	due to their 	recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries);
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly 
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
	The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA R FALKOWITZ whose telephone number is (571)270-3386. The examiner can normally be reached Monday - Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann R Richter can be reached on (571) 272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANNA R FALKOWITZ/Primary Examiner, Art Unit 1617